       Case 3:19-cv-18332-MAS-LHG Document 11 Filed 03/18/20 Page 1 of 1 PageID: 85
                                               ------- LAW OFFICES -------




NEW JERSEY                                                                                        ALEX J. KEOSKEY, ESQ.
NEW YORK                                 61 SOUTH PARAMUS ROAD, SUITE 250                   AKEOSKEY@DECOTIISLAW.COM
                                             PARAMUS, NEW JERSEY 07652                                    201.347-2107
                                                _________________

                                             TELEPHONE: (201) 928-1100
                                             TELEFAX:   (201) 928-0588
                                               WWW.DECOTIISLAW.COM


                                                 March 18, 2020

       VIA CM/ECF
       Hon. Lois H. Goodman, U.S.M.J.
       United States District Court
       District of New Jersey
       50 Walnut Street, Room 4015
       Newark, New Jersey 07102

              Re:     Brathwaite v. City of Long Branch, et al.
                      Docket No.: 3:19-cv-18332

       Dear Judge Goodman,

               Our law firm represents Defendant Officer David Stone in the above-referenced matter.
       Pursuant to the discussion during our status telephone conference among all parties’ counsel this
       afternoon, and by consent of all parties, I am hereby requesting an extension of time for parties to
       respond to all written discovery. We are requesting an extension of thirty (30) days, due to the
       difficulty in meeting with and/or obtaining such answers from our clients in light of the current
       Pandemic.

              We thank Your Honor for her consideration of this request.



                                                                  Respectfully submitted,

                                                                  DeCotiis, FitzPatrick, Cole & Giblin, LLP


                                                                             /s/ Alex J. Keoskey
                                                                  ____________________________________
                                                                  Alex J. Keoskey, Esq.

       AJK/si
       Cc:    Kevin T Flood, Esq. (via CM/ECF)
              Adam Kenny, Esq. (via CM/ECF)
              Brian P. Trelease, Esq. (via CM/ECF)




                                                                                                   2671991
